MEMORANDUM**
Nevada state prisoner Rodney Emil appeals pro se the district court’s dismissal of his civil rights action against prison employees. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s sua sponte dismissal for failure to state a claim. Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order). We affirm.
The district court properly dismissed Emil’s action because his allegations—that he was charged for prescription drugs, including drugs he did not receive, that he was required to pay for copies in order to file grievances, that defendants did not respond to his grievances to his satisfac*113tion, and that he was denied canteen privileges—do not state a constitutional claim. See, e.g., Sandin v. Conner, 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995) (due process protection limited to conduct that amounts to an “atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life”); Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 408 (9th Cir.1985) (per curiam) (charging inmates for medical care does not violate Eighth Amendment); Hudson v. Palmer, 468 U.S. 517, 533, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984) (deprivation of property does not constitute a due process violation when a post-deprivation state remedy is available); Nev.Rev.Stat. §§ 73.010; 41.031; 209.243; Keenan v. Hall, 83 F.3d 1083, 1092 (9th Cir.1996) (no constitutional right to canteen items).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.